Citation Nr: 1339226	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  03-34 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a right eye disorder, characterized as choroidal nevus/hyperpigmentation and blepharitis.

2.  Entitlement to an initial rating in excess of 20 percent for bladder dysfunction.



ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The Veteran served on active duty from August 1971 to October 1995.  

These matters are before the Board on appeal from February and April 2002 rating decisions of the RO.  These matters were remanded by the Board in May 2007 for additional development.


FINDING OF FACT

In April 2008, the Board received notice the Veteran died in January 2008.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of service connection for a right eye disorder or an initial rating in excess of 20 percent for bladder dysfunction.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran perfected his appeal for service connection for a right eye disorder and a rating in excess of 20 percent for bladder dysfunction; the Board remanded these matters in May 2007.  Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

In conclusion, this appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).


ORDER

Service connection for a right eye disorder is dismissed.

A rating in excess of 20 percent for bladder dysfunction is dismissed.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


